ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Guardian Moving & Storage Co., Inc.           )      ASBCA No. 61490
                                              )
Under Contract No. W8 l GYE-D-0021            )

APPEARANCE FOR THE APPELLANT:                        Mr. Eugene W. Smoot
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Heather M. Mandelkehr, Esq.
                                                     Danielle A. Runyan, Esq.
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

        The Board docketed this appeal on 18 January 2018. By letter dated 19 March 2018,
prior to appellant filing its complaint, the parties jointly requested that the appeal be
dismissed without prejudice. Accordingly, this appeal is dismissed from the Board's docket
without prejudice. See TTF, L.L.C., ASBCA No. 58494, 13 BCA 135,343 at 173,464.

       Dated: 22 March 2018




                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61490, Appeal of Guardian
Moving & Storage Co., Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals